Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 February 2022 and 30 September 2022 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2009/0075101 to Kulkarni et al. (“Kulkarni”) as evidenced by Liu et al.; Microstructural Evolution and Growth Kinetics of Thermally Grown Oxides in Plasma Sprayed Thermal Barrier Coatings; Progress in Natural Science: Materials International; 26 (2016) 103-111; “Liu.”
	With regard to Claims 1-3, 5, and 8, Kulkarni teaches a method of forming a thermal barrier coated component comprising the steps applying a metallic bond coat layer and a ceramic top coat layer on a superalloy substrate (see Abstract; FIG. 2; ¶¶ [0004], [0015]-[0018], [0036]-[0037]).  According to Kulkarni, the metallic bond coat layer is a metal alloy comprising NiCoCrAlY and up to 5% of at least one rare earth element selected from a group including samarium, erbium, europium, and dysprosium (see Abstract; FIG. 7; ¶¶ [0016], [0070]-[0072]).  Kulkarni further teaches provision of a ceramic top coat layer comprising yttria-stabilized zirconia (see ¶ [0056]).
As evidenced by Liu, a thermally grown oxide layer inevitably forms between a metallic bond coat and ceramic top coat such as those taught by Kulkarni (see Liu at Introduction).  Kulkarni teaches the claimed arrangement of layers featuring the claimed materials, thus the claimed phenomena re: enabling luminescence sensing of the TGO layer.
	With regard to Claim 4, Kulkarni teaches application of the coatings disclosed therein to superalloy turbine components (see Abstract; ¶¶ [0004], [0015]).
	With regard to Claim 6, Kulkarni teaches development of TGO layers featuring the claimed composition (see FIGs. 7-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni as evidenced by Liu as applied to Claim 1, and further in view of US 2005/0238893 to Quadakkers et al. (“Quadakkers”) and US 2009/0226326 to Choy et al. (“Choy”).
	With regard to Claim 7, Kulkarni does not expressly teach the claimed layer thicknesses.  Quadakkers is similarly directed to TBC coating arrangements featuring a metallic bond coat comprising lanthanides and teaches a bond coat layer thickness within the claimed range (see Abstract; ¶¶ [0028]-[0029]).  Choy is similarly directed to TBC coating arrangements featuring layers comprising lanthanides, and teaches it is known in the art to employ YSZ coating layers with thicknesses within the claimed range (see Abstract; ¶ [0004]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed bond coat and ceramic coat layer thicknesses in the arrangement of Kulkarni with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715